Name: Commission Regulation (EC) No 924/2004 of 29 April 2004 amending Council Regulation (EC) No 1210/2003 concerning certain specific restrictions on economic and financial relations with Iraq
 Type: Regulation
 Subject Matter: international law;  Asia and Oceania;  international affairs;  United Nations;  European construction
 Date Published: nan

 Avis juridique important|32004R0924Commission Regulation (EC) No 924/2004 of 29 April 2004 amending Council Regulation (EC) No 1210/2003 concerning certain specific restrictions on economic and financial relations with Iraq Official Journal L 163 , 30/04/2004 P. 0100 - 0101Commission Regulation (EC) No 924/2004of 29 April 2004amending Council Regulation (EC) No 1210/2003 concerning certain specific restrictions on economic and financial relations with IraqTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1210/2003 of 7 July 2003 concerning certain specific restrictions on economic and financial relations with Iraq and repealing Regulation (EC) No 2465/96(1), as amended by Council Regulation (EC) No 2204/2003(2), and in particular Article 11(b) thereof,Whereas:(1) Annex IV to Regulation (EC) No 1210/2003 lists the natural and legal persons, bodies or entities associated with the regime of former President Saddam Hussein covered by the freezing of funds and economic resources under that Regulation.(2) On 7 April 2004, the Sanctions Committee of the United Nations Security Council decided to amend the list comprising Saddam Hussein and other senior officials of the former Iraqi regime, their immediate family members and the entities owned or controlled by them or by persons acting on their behalf or at their direction, to whom the freezing of funds and economic resources should apply. Therefore, Annex IV should be amended accordingly.(3) In order to ensure that the measures provided for in this Regulation are effective, this Regulation must enter into force immediately,HAS ADOPTED THIS REGULATION:Article 1Annex IV to Regulation (EC) No 1210/2003 is hereby amended in accordance with the Annex to this Regulation.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 April 2004.For the CommissionChristopher PattenMember of the Commission(1) OJ L 169, 8.7.2003, p. 6.(2) OJ L 330, 18.12.2003, p. 7.ANNEXAnnex IV to Regulation (EC) No 1210/2003 is amended as follows:The following natural persons shall be added:1. Sajida Khayrallah Tilfah. Date of birth: 1937. Place of birth: Al-Awja, near Tikrit, Iraq. Nationality: Iraqi. Other information: Saddam Hussein's officially recognised wife and mother of five of his children, including Qusay Saddam Hussein and Uday Saddam Hussein.2. Raghad Saddam Hussein Al-Tikriti. Date of birth: 1967. Place of birth: Iraq. Nationality: Iraqi. Address: Amman, Jordan. Other information: daughter of Sajida Khayrallah Tilfah and Saddam Hussein.3. Rana Saddam Hussein Al-Tikriti. Date of birth: 1969. Place of birth: Iraq. Nationality: Iraqi. Address: Amman, Jordan. Other information: daughter of Sajida Khayrallah Tilfah and Saddam Hussein.4. Hala Saddam Hussein Al-Tikriti. Date of birth: 1972. Place of birth: Iraq. Nationality: Iraqi. Other information: daughter of Sajida Khayrallah Tilfah and Saddam Hussein5. Samira Shahbandar (alias Chadian) Date of birth: 1946. Place of birth: Baghdad, Iraq. Nationality: Iraqi. Other information: Saddam Hussein's second wife and mother of his third son.6. Ali Saddam Hussein Al-Tikriti (alias Hassan). Date of birth: 1980 or 1983. Place of birth: Iraq. Nationality: Iraqi. Other information: son of Samira Shahbandar and Saddam Hussein.7. Mohammad Barzan Ibrahim Hasan Al-Tikriti, Date of birth: 2 November 1972. Nationality: Iraqi. Address: Geneva, Switzerland. Other information: child of Barzan Ibrahim Hasan Al-Tikriti.8. Saja Barzan Ibrahim Hasan Al-Tikriti. Date of birth: 1 January 1978. Nationality: Iraqi. Address: Geneva, Switzerland. Child of Barzan Ibrahim Hasan Al-Tikriti.9. Ali Barzan Ibrahim Hasan Al-Tikriti. Date of birth: 18 April 1981. Nationality: Iraqi. Address: Geneva, Switzerland. Other information: child of Barzan Ibrahim Hasan Al-Tikriti.10. Noor Barzan Ibrahim Hasan Al-Tikriti. Date of birth: 2 November 1983. Nationality: Iraqi. Address: Geneva, Switzerland. Other information: child of Barzan Ibrahim Hasan Al-Tikriti.11. Khawla Barzan Ibrahim Hasan Al-Tikriti. Date of birth: 3 December 1986. Nationality: Iraqi. Address: Geneva, Switzerland. Other information: child of Barzan Ibrahim Hasan Al-Tikriti.12. Thoraya Barzan Ibrahim Hasan Al-Tikriti. Date of birth: 19 December 1980 or 19 January 1980. Nationality: Iraqi. Address: Iraq. Other information: child of Barzan Ibrahim Hasan Al-Tikriti.13. Jawhar Majid Al-Duri. Date of birth: circa 1942, Al-Dur, Iraq. Nationality: Iraqi. Address: Iraq. Other information: wife of Izzat Ibrahim Al-Duri.14. Sundus Abd Al-Ghafur. Date of birth: Circa 1967, Kirkuk, Iraq. Nationality: Iraqi. Address: Iraq. Other information: wife of Izzat Ibrahim Al-Duri.15. Nidal Al-Rabi'i. Date of birth: circa 1965. Place of birth: Al-Dur, Iraq. Nationality: Iraqi. Address: Iraq. Other information: wife of Izzat Ibrahim Al-Duri16. Intissar Al-Ubaydi. Date of birth: circa 1974. Nationality: Iraqi. Address: Iraq. Other information: wife of Izzat Ibrahim Al-Duri.